14‐2265‐cv 
Vega v. Hempstead Union Free School District, et al.  

14‐2265‐cv 
Vega v. Hempstead Union Free School District, et al.  
 
 
                                     UNITED STATES COURT OF APPEALS 
                                         FOR THE SECOND CIRCUIT 
                                                                   

                                                 August Term 2014 

              (Submitted:  February 25, 2015                         Decided:  September 2, 2015) 

                                              Docket No. 14‐2265‐cv 

                                                                                  
                                                              
                                     CARLOS VEGA, 
                                              
                                                Plaintiff‐Appellant, 
                                           v. 
                                             
    HEMPSTEAD UNION FREE SCHOOL DISTRICT and CHY DAVIDSON and DAGOBERTO 
      ARTILES (sued in their individual capacities pursuant to 42 U.S.C. § 1983), 
                                             
                                               Defendants‐Appellees.* 
                                                              
                                             
                ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                       FOR THE EASTERN DISTRICT OF NEW YORK 
                                                              
 
Before: 
                KATZMANN, Chief Judge, and WALKER and CHIN, Circuit Judges.  
 
                                                                                 


         *         The Clerk of the Court is directed to amend the caption to conform to the above. 
             Appeal from a judgment of the United States District Court for the 

Eastern District of New York (Feuerstein, J.) dismissing plaintiff‐appellantʹs 

employment discrimination and retaliation claims.  The district court granted 

defendants‐appelleesʹ motion for judgment on the pleadings, holding that (1) 

certain claims were time‐barred, (2) claims of retaliation for complaining of 

discrimination are not actionable under 42 U.S.C. § 1983, (3) plaintiff‐appellant 

had not ʺdemonstrated that he suffered an adverse employment actionʺ and 

therefore he had not ʺestablished a prima facie case of discrimination,ʺ and (4) 

plaintiff‐appellant had failed, with respect to his retaliation claims, ʺto establish 

an adverse action taken against himʺ or ʺa connection between the alleged 

retaliatory acts and his ethnicity.ʺ   

             VACATED AND REMANDED. 

                                                                
 
                           Kathleen A. Tirelli, Scott Michael Mishkin, P.C., 
                                 Islandia, New York, for Plaintiff‐Appellant. 
                            
                           David F. Kwee, Ingerman Smith, L.L.P., Hauppauge, 
                                 New York, for Defendants‐Appellees. 
                            
                                                         
                                            
                                            
 



                                              ‐ 2 ‐ 
CHIN, Circuit Judge: 
 
            In this case, Carlos Vega, a high school math teacher in the 

Hempstead Union Free School District (the ʺDistrictʺ), brings discrimination and 

retaliation claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e 

et seq. (ʺTitle VIIʺ), and 42 U.S.C. § 1983 against the District and two principals, 

Chy Davidson and Dagoberto Artiles, in their individual capacities (collectively 

ʺDefendantsʺ).  Vega alleges that Defendants discriminated against him because 

of his ʺHispanic ethnicityʺ and that they retaliated against him after he 

complained of discrimination. 

             The district court (Feuerstein, J.) granted Defendantsʹ motion for 

judgment on the pleadings under Federal Rule of Civil Procedure 12(c), 

concluding that (1) certain claims were time‐barred, (2) claims of retaliation for 

complaining of discrimination are not actionable under § 1983, (3) Vega had not 

ʺdemonstrated that he suffered an adverse employment actionʺ and therefore he 

had not ʺestablished a prima facie case of discrimination,ʺ and (4) Vega had 

failed, with respect to his claims of retaliation, ʺto establish an adverse action 

taken against himʺ or ʺa connection between the alleged retaliatory acts and his 

ethnicity.ʺ  We hold that: (1) certain of Vegaʹs claims were not time‐barred, as the 




                                         ‐ 3 ‐ 
district court had concluded; (2) retaliation claims are actionable under § 1983; (3) 

a Title VII plaintiff need not plead a prima facie case of discrimination to survive a 

motion to dismiss; and (4) Vega has sufficiently pleaded discrimination and 

retaliation claims.  Accordingly, we vacate and remand for further proceedings 

consistent with this opinion.  

                           STATEMENT OF THE CASE 

A.    The Facts 

             The facts alleged in the complaint are assumed to be true.  See Bell 

Atl. Corp. v. Twombly, 550 U.S. 544, 572 (2007) (ʺ[A] judge ruling on a defendantʹs 

motion to dismiss a complaint must accept as true all of the factual allegations 

contained in the complaint.ʺ (internal quotation marks omitted)).  They may be 

summarized as follows:  

             The District operates seven elementary schools, one middle school, 

and one high school (the ʺHigh Schoolʺ) in Hempstead, New York.  As of the 

filing of his complaint, Vega had taught math for twenty‐four years, including 

the last sixteen years in the District at the High School.  Vega is Hispanic, of 

Puerto Rican origin, and is fluent in both English and Spanish.  Vega received 




                                         ‐ 4 ‐ 
tenure in the District in 1999, and for many years he received positive 

performance reviews and consistent pay increases.   

              Davidson was the principal at the High School from 2006 to 2011, 

and Artiles has been a principal at the High School since 2011.  During their 

employment in the District, Davidson and Artiles were responsible for personnel 

decisions at the High School, including hiring, firing, evaluating, and 

disciplining employees.   

       1.     The Alleged Discrimination  

              Beginning in 2008, the District took a number of actions that Vega 

contends were discriminatory:   

     Beginning in 2008, Vega was assigned an ʺincreased percentage of students 
      that were Spanish speaking and were not fluent in English,ʺ requiring 
      Vega to do ʺtwice as much workʺ in preparing and teaching his classes first 
      in English and then in Spanish, without extra compensation.  App. at 11‐
      12.1   

     When he complained later in 2008, Vega was assigned ʺa mixture of 
      bilingual classes and English classes, instead of all bilingual,ʺ and he was 
      still not compensated for the extra preparation time.  Id. at 12.   

     Vega was unable to use his regular classroom for his first period class in 
      October 2010 and had to teach in the ʺexcessively noisyʺ media center 
      without a blackboard.  Id.   

       1       The Districtʹs policy provided that teachers were not to be assigned more than 
three class preparations per semester.  Vega was effectively assigned more than three 
preparations per semester, as he had to prepare his lessons in both Spanish and English.   



                                              ‐ 5 ‐ 
    Vega was assigned a classroom with a ʺUniversity of Puerto Ricoʺ banner 
     above the door.  Id. at 14‐15. 

    Vega attempted to enter his studentsʹ grades into the schoolʹs computer 
     system in October 2011, but his password had been deactivated.  Vega had 
     to use his non‐Hispanic colleagueʹs password to log into the computer 
     system to enter his grades.  

    The District twice attempted to transfer Vega out of the High School:   

             o First, on June 24, 2011, Davidson attempted to transfer Vega to the 
               Districtʹs middle school.  On July 11, 2011, Vega objected to 
               Davidsonʹs proposed transfer and told the Assistant Superintendent 
               that he should not be transferred because he had a better percentage 
               of passing students than most of his co‐workers.  On September 21, 
               2001, the District rescinded the transfer and Vega continued teaching 
               at the High School.  

             o Second, on June 18, 2012, Vega received a letter from the District 
               approving his transfer to the Academy of Math and Sciences ‐‐ 
               whose principal is Hispanic ‐‐ even though he had never requested 
               this transfer.  Vega was never transferred.  

Vega alleges that his non‐Hispanic colleagues were not subjected to such actions.   

      2.        The Alleged Retaliation 

                On August 8, 2011, Vega filed a charge with the Equal Employment 

Opportunity Commission (the ʺEEOCʺ), alleging that the District had 

discriminated against him based on his ethnicity in violation of Title VII.  Vega 

amended the charge twice, first on January 4, 2012 and then on July 2, 2012, 

adding further allegations of discrimination.   




                                           ‐ 6 ‐ 
              After Vega filed his initial charge, and, in some instances, the 

amended charges, Defendants engaged in a number of actions that Vega alleges 

were retaliatory: 

    For the 2011‐12 school year, Vega ʺwas assigned classes with students who 
     [were] notoriously excessively absent.ʺ  Id. at 16.  Before 2011, consistently 
     roughly 20% of Vegaʹs students were excessively absent, but during the 
     2011‐12 school year, that number jumped to 75%.  Chronic absence leads to 
     poor student performance, which in turn reflects poorly on a teacherʹs 
     performance.   

    The District changed the curriculum for one of Vegaʹs classes in November 
     2011.  The District notified all non‐Hispanic teachers of the curriculum 
     change, but it did not notify Vega.   

    On March 12, 2012, $738.92 was improperly deducted from Vegaʹs 
     paycheck for sick time, even though he had leftover sick time in his ʺsick 
     day bank.ʺ  Id. at 17.  Vega complained to the Districtʹs Business Office, 
     which acknowledged the mistake, and while he was repaid a portion of 
     the deducted amount in September, he was never repaid the full amount 
     that was due to him.   

    In February 2013, Vega received his first negative performance review in 
     his sixteen years teaching at the High School.  Artiles observed Vegaʹs 
     classroom performance and gave him 1.4 out of a 4‐point maximum in his 
     review.  Vega was held to a different evaluation process than his 
     colleagues, and he was the only teacher to receive a negative performance 
     score during the evaluation period.2   

        


       2        The Districtʹs deactivation of Vegaʹs computer password took place in October 
2011 and its attempt to transfer him to the Academy of Math and Science took place in June 
2012, both after Vega filed his initial charge with the EEOC in August 2011.  Nonetheless, he 
does not allege that either action was retaliatory.   



                                              ‐ 7 ‐ 
B.     Proceedings Below 

             On September 21, 2012, the EEOC dismissed Vegaʹs charge and 

issued him a right to sue notice.  Vega commenced this action below, filing a pro 

se complaint on December 14, 2012.  With the assistance of counsel, he filed an 

amended complaint (the ʺComplaintʺ) on April 3, 2013.  The Complaint alleges 

discriminatory and retaliatory treatment in violation of Title VII and 42 U.S.C. 

§ 1983.   

             Defendants moved pursuant to Federal Rule of Civil Procedure 12(c) 

for judgment on the pleadings.  On May 22, 2014, the district court granted 

Defendantsʹ motion and dismissed the Complaint in its entirety.  Vega v. 

Hempstead Union Free Sch. Dist., No. 12‐CV‐6158 (SJF), 2014 WL 2157536 (E.D.N.Y. 

May 22, 2014).   

             As an initial matter, in a footnote, the district court dismissed certain 

of Vegaʹs claims ‐‐ without specifying which ‐‐ under both Title VII and § 1983 as 

time‐barred.  Id. at *2 n.1.  The district court then addressed the discrimination 

claims against the District, concluding, after reviewing the three‐part burden‐

shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802‐04 

(1973), that ʺ[b]ecause plaintiff has not demonstrated that he suffered an adverse 




                                         ‐ 8 ‐ 
employment action, he has not established a prima facie case of discrimination 

and consequently, his Title VII and § 1983 claims against the District must fail.ʺ  

Vega, 2014 WL 2157536, at *6.  Next, the district court dismissed the § 1983 claims 

against Davidson and Artiles, holding, with respect to Davidson, that Vega had 

not ʺestablishedʺ an adverse employment action or that Davidsonʹs conduct was 

ʺon account of [Vegaʹs] ethnicity,ʺ id. at *7, and, with respect to Artiles, that a 

retaliation claim could not be brought under the Fourteenth Amendment (or 

§ 1983) when the protected activity involved race discrimination, id. at *8.3  

Finally, the district court dismissed the Title VII retaliation claims against the 

District on the grounds that Vega had failed ʺto establish an adverse action taken 

against him for filing the [EEOC] chargeʺ and because of ʺthe lack of a connection 

between the alleged retaliatory acts and his ethnicity.ʺ  Id. at *9.   

               Judgment was entered on May 28, 2014.  This appeal followed.  

                                        DISCUSSION 

               We review de novo a district courtʹs decision to grant a motion for 

judgment on the pleadings pursuant to Federal Rule of Civil Procedure 12(c).  

Hayden v. Paterson, 594 F.3d 150, 160 (2d Cir. 2010).  In deciding Rule 12(c) 

       3        The district court also dismissed claims against Davidson and Artiles in their 
ʺofficial capacities,ʺ Vega, 2014 WL 2157536, at *6, but no such claims are alleged in the 
Complaint.   



                                               ‐ 9 ‐ 
motions, we employ the same standard applicable to Rule 12(b)(6) motions to 

dismiss, ʺaccept[ing] all factual allegations in the [C]omplaint as true and 

draw[ing] all reasonable inferences in [the nonmoving partyʹs] favor.ʺ  L‐7 

Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 429 (2d Cir. 2011) (second alteration 

in original) (internal quotation marks omitted). 

             We address (a) the timeliness of Vegaʹs claims; (b) the viability of 

retaliation claims under § 1983; (c) the sufficiency of the pleading of the 

discrimination claims; and (d) the sufficiency of the pleading of the retaliation 

claims.   

A.     Timeliness of Claims 

       1.    Applicable Law 

             Title VII requires that individuals aggrieved by acts of 

discrimination file a charge with the EEOC within 180 or, in states like New York 

that have local administrative mechanisms for pursuing discrimination claims, 

300 days ʺafter the alleged unlawful employment practice occurred.ʺ  42 U.S.C. 

§ 2000e‐5(e)(1).  In National Railroad Passenger Corp. v. Morgan, the Supreme Court 

made clear that the word ʺpracticeʺ in this context refers to ʺa discrete act or 

single ʹoccurrence,ʹʺ and that ʺa discrete retaliatory or discriminatory act 




                                        ‐ 10 ‐ 
ʹoccurredʹ on the day that it ʹhappened.ʹʺ  536 U.S. 101, 110‐11 (2002).  

Consequently, ʺdiscrete discriminatory acts are not actionable if time barred, 

even when they are related to acts alleged in timely filed charges.ʺ  Id. at 113.  At 

the same time, however, identifiable discrete actions are not time‐barred simply 

because they occurred as part of an ongoing pattern of discrimination or 

retaliation that began outside the statutory period: ʺDiscrete acts such as 

termination, failure to promote, denial of transfer, or refusal to hire are easy to 

identify.  Each incident of discrimination and each retaliatory adverse 

employment decision constitutes a separate actionable ʹunlawful employment 

practice.ʹʺ  Id. at 114.  Accordingly, claims tied to discrete acts in an ongoing 

adverse employment action that occurred within the statute of limitations period 

are not time‐barred.4 

               Claims under § 1983 are governed by a three‐year statute of 

limitations in New York.  See Pearl v. City of Long Beach, 296 F.3d 76, 79 (2d Cir. 

2002) (ʺIn section 1983 actions, the applicable limitations period is found in the 

general or residual state statute of limitations for personal injury actions, and the 

parties agree that in this case that period is three years.ʺ (alterations omitted) 

       4       While the continuing violation doctrine is recognized in certain circumstances 
under Title VII, Vega did not allege it here.  See Washington v. Cty. of Rockland, 373 F.3d 310, 317‐
18 (2d Cir. 2004). 



                                                ‐ 11 ‐ 
(citation omitted) (internal quotation marks omitted) (citing N.Y. C.P.L.R. 

§ 214(5))).  Hence, a plaintiff asserting a claim of discrimination under § 1983 

must file suit within three years of the adverse employment action.  The 

considerations set forth by the Supreme Court in National Railroad apply to § 1983 

employment claims as well.  See, e.g., Washington v. Cty. of Rockland, 373 F.3d 310, 

318 (2d Cir. 2004) (citing National Railroad and affirming dismissal of § 1983 

employment discrimination claims as, inter alia, untimely).   

      2.     Application 

             Without specifying the claims at issue, the district court held that 

ʺany events which occurred prior to October 12, 2010 are time‐barred with 

respect to his Title VII claim,ʺ and that ʺany allegations in support of his § 1983 

claim which precede December 14, 2009 are time‐barred.ʺ  Vega, 2014 WL 

2157536, at *2 n.1. 

             Although the district court properly determined that discrete acts 

occurring before October 12, 2010 were time‐barred under Title VII and discrete 

acts occurring before December 14, 2009 were time‐barred under § 1983, it 

appears that the district court dismissed as time‐barred Vegaʹs claim that he was 

assigned a disproportionate amount of work on a discriminatory basis.  In fact, 




                                        ‐ 12 ‐ 
the Complaint alleges that in or about 2008, Vega ʺbegan to be assigned classes 

with an increased percentage of students that were Spanish speaking and were 

not fluent in English,ʺ resulting in ʺtwice as much workʺ for him.  App. at 11.  

The Complaint further alleges that when he complained in 2008, Vega was 

assigned ʺa mixture of bilingual classes and English classes, instead of all 

bilingual.ʺ  Id. at 12.  Yet, the district court did not discuss the disproportionate 

work claims in its analysis of the sufficiency of Vegaʹs claims.   

             To the extent that Vega contends that he was assigned extra work on 

a discriminatory or retaliatory basis after December 14, 2009 with respect to his 

§ 1983 claims and after October 12, 2010 with respect to his Title VII claims, the 

claims are not untimely.  To the extent he received extra work on a 

discriminatory or retaliatory basis after these dates, the assignments were 

discrete acts that occurred within the limitations periods.  In fact, Vega appears 

to allege later such assignments, as the Complaint alleges that in or about 2008 he 

ʺbegan to be assigned classesʺ with more Spanish‐speaking students.  Id. at 11 

(emphasis added).  While the Complaint is not precise in terms of dates, it seems 

to suggest an ongoing practice.  Moreover, in his original pro se complaint, Vega 

alleges that Defendants are ʺstill committing these acts against me.ʺ  Id. at 23 




                                         ‐ 13 ‐ 
(emphasis added); see also id. at 24 (ʺThe Hempstead Union Free School District 

wanted to force me to teach only the Hispanic student math population at 

Hempstead High School.  When I showed that I was against it because it was 

discriminatory, they retaliated and continue to do so whenever they get a chance.ʺ 

(emphasis added)). 

               Accordingly, to the extent that Vega alleges he was given a 

disproportionate amount of work on a discriminatory or retaliatory basis after 

the relevant dates, the claims are not time‐barred, as ʺ[e]ach incident of 

discrimination [or retaliation] . . . constitutes a separate actionable ʹunlawful 

employment practice.ʹʺ  Morgan, 536 U.S. at 114.5 

B.     Viability of Retaliation Claims Under § 1983 

               The district court dismissed Vegaʹs retaliation claims against Artiles, 

holding that ʺ[t]here is no authority for a retaliation claim under the Fourteenth 


       5         Defendants argue that Vega failed to preserve his disproportionate workload 
claim.  We disagree.  In both his opposition to the motion for judgment on the pleadings below 
and his opening brief on appeal, Vega argued that ʺsince on or about 2008, and continuing 
currently, Plaintiff has been assigned classes that are increasingly comprised of students that do 
not speak English.ʺ  Vega v. Hempstead Union Free Sch. Dist., 12‐CV‐6158, ECF Doc. No. 23 (ʺVega 
Opp. to MJPʺ), at 2 (emphasis added); accord Appellantʹs Br. at 10.  In his opposition to the 
motion for judgment on the pleadings, he added, ʺ[a]s pled, Plaintiffʹs complaint timely and 
properly alleges that Plaintiff was denied a classroom to teach in in October 2010. After this 
event, all of the events that were alleged in Plaintiff’s complaint, followed in time, up to and 
including the negative evaluation Plaintiff received from Artiles, in February 2013.ʺ  Vega Opp. 
to MJP, at 6.   



                                              ‐ 14 ‐ 
Amendment when the protected activity is a complaint of race or age 

discrimination.ʺ  Vega, 2014 WL 2157536, at *8 (quoting Roberts v. Judicial Depʹt, 

No. 99‐CV‐014(RNC), 2001 WL 777481, at *4 (D. Conn. Mar. 28, 2001)) (internal 

quotation marks omitted).  We acknowledge that there has been considerable 

confusion surrounding the viability of retaliation claims under § 1983, and we 

now clarify that retaliation claims alleging an adverse action because of a 

complaint of discrimination are actionable under § 1983. 

             Section 1983 does not explicitly address retaliation claims, and it is 

not apparent from the language of § 1983 alone whether an employment 

retaliation claim tied to a ʺdeprivation of any rights, privileges, or immunitiesʺ 

under the Equal Protection Clause of the Fourteenth Amendment is actionable 

under the statute.  See 42 U.S.C. § 1983.  We have sent conflicting signals in this 

respect.  In Bernheim v. Litt, on which the district court relied, we observed that 

ʺwe know of no court that has recognized a claim under the equal protection 

clause for retaliation following complaints of racial discrimination.ʺ  79 F.3d 318, 

323 (2d Cir. 1996).  We declined ʺto break new constitutional groundʺ in that 

case, reasoning that retaliation claims based on complaints of racial 

discrimination can be brought under Title VII, which the plaintiff had chosen not 




                                        ‐ 15 ‐ 
to invoke.  Id.  We dismissed the plaintiffʹs retaliation claims brought under the 

Equal Protection Clause and § 1983.  Id.  Thereafter, district courts in our Circuit 

relied on Bernheim to dismiss claims of retaliation based on adverse action taken 

after a complaint of discrimination.  See, e.g., Worthington v. Cty. of Suffolk, No. 02‐

CV‐723(DLI)(ARL), 2007 WL 2115038, at *2 (E.D.N.Y. July 20, 2007); Lange v. 

Town of Monroe, 213 F. Supp. 2d 411, 419‐20 (S.D.N.Y. 2002).      

             In 2010, however, in Hicks v. Baines, we permitted retaliation claims 

brought by state employees to proceed under § 1983, even though the adverse 

treatment was allegedly in retaliation for their participation in discrimination 

investigations and proceedings.  593 F.3d 159, 171 (2d Cir. 2010).  We explained:  

             [The defendant] argues that plaintiffsʹ § 1983 claim alleging a 
             violation of the Equal Protection Clause of the Fourteenth 
             Amendment should be dismissed for failure to offer evidence 
             that they were treated differently than employees who were 
             similarly situated.  It is certainly true that our case law 
             requires a plaintiff seeking relief pursuant to the Equal 
             Protection Clause to ʺshow they were selectively treated 
             compared with other similarly situated employees, and that 
             selective treatment was based on impermissible 
             considerations such as race, [or] religion.ʺ . . .  The premise of 
             this lawsuit is that plaintiffs were treated differently ‐‐ that is, 
             they suffered retaliation ‐‐ on the basis of their participation in 
             discrimination investigations and proceedings.  That 
             participation obviously constitutes an ʺimpermissibleʺ reason 
             to treat an employee differently. 

Id. at 171 (second alteration in original) (citation omitted).   


                                          ‐ 16 ‐ 
               In Hicks we did not discuss or cite Bernheim.6  District courts in our 

Circuit have noted that ʺ[t]his discrepancy in the Second Circuitʹs case law 

remains unresolved.ʺ  See, e.g., Giscombe v. N.Y.C. Depʹt of Educ., 39 F. Supp. 3d 

396, 405 (S.D.N.Y. 2014); accord Cowan v. City of Mount Vernon, No. 12‐CV‐

6881(KMK), 2015 WL 1400088, at *16 (S.D.N.Y. Mar. 27, 2015). 

               We conclude that a claim of retaliation for a complaint that alleged 

discrimination is actionable under § 1983 for the following reasons.

               First, our decision in Hicks squarely recognized that an employerʹs 

retaliatory action in response to an employeeʹs participation in discrimination 

investigations and proceedings constituted an ʺʹimpermissibleʹ reason to treat an 

employee differentlyʺ for purposes of the Equal Protection Clause.  593 F.3d at 

171 (quoting Knight v. Conn. Depʹt of Pub. Health, 275 F.3d 156, 166 (2d Cir. 2001)); 

see also Giscombe, 39 F. Supp. 3d at 405 (recognizing Hicks as ʺallow[ing] a § 1983 

retaliation claim to proceed on an equal protection theoryʺ).  In Bernheim, we did 

not directly address the question because we were reluctant to ʺbreak new 



        6        Additionally, in a recent non‐precedential decision, we relied on Hicks (again 
without discussing or citing Bernheim) for the proposition that a plaintiff can bring a retaliation 
claim under § 1983 based on an equal protection theory.  Lewis v. City of Norwalk, 562 F. Appʹx 
25, 29 & n.5 (2d Cir. 2014) (summary order) (ʺTo succeed on a retaliation claim under Title VII or 
§ 1983, the plaintiff bears the initial burden of establishing a prima facie case by showing 
[retaliation for complaining about discriminatory conduct] . . . .ʺ (citing Hicks, 593 F.3d at 164)).   



                                                ‐ 17 ‐ 
constitutional groundʺ when there was an apparent remedy for relief under Title 

VII.  79 F.3d at 323.  In fact, however, Title VII did not provide a means for relief 

in that case because the claims were against the individual supervisor, the 

principal of the school where the plaintiff was a teacher.  Id. at 321; see Wrighten v. 

Glowski, 232 F.3d 119, 120 (2d Cir. 2000) (per curiam) (ʺ[I]ndividuals are not 

subject to liability under Title VII.ʺ).  Hence, Bernheim was decided on the basis of 

an incorrect premise.     

             Second, we have recognized that once the color of state law 

requirement is met, except for the issue of individual liability, an ʺequal 

protection claim parallels [a plaintiffʹs] Title VII claim.ʺ  Feingold v. New York, 366 

F.3d 138, 159 (2d Cir. 2004).  There is no sound reason to deviate from this 

principle for a retaliation claim, when the retaliatory action is taken because a 

plaintiff complains of or otherwise opposes discrimination. 

             Third, more substantively, retaliation is a form of discrimination.  As 

the Supreme Court recognized in the Title IX context: 

             Retaliation against a person because that person has 
             complained of sex discrimination is another form of 
             intentional sex discrimination encompassed by Title IXʹs 
             private cause of action.  Retaliation is, by definition, an 
             intentional act.  It is a form of ʺdiscriminationʺ because the 
             complainant is being subjected to differential treatment.  



                                         ‐ 18 ‐ 
              Moreover, retaliation is discrimination ʺon the basis of sexʺ 
              because it is an intentional response to the nature of the 
              complaint: an allegation of sex discrimination.  We conclude 
              that when a funding recipient retaliates against a person 
              because he complains of sex discrimination, this constitutes 
              intentional ʺdiscriminationʺ ʺon the basis of sex,ʺ in violation 
              of Title IX. 
               
Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 173‐74 (2005) (citations omitted).  

This reasoning applies with equal force to the employment context.  When a 

supervisor retaliates against an employee because he complained of 

discrimination, the retaliation constitutes intentional discrimination against him 

for purposes of the Equal Protection Clause. 

             Accordingly, we hold that a state employee may bring a retaliation 

claim under § 1983 against a supervisor who, acting under color of law, retaliates 

against him for opposing discrimination in the terms of his employment.  Hence, 

the district court erred in dismissing Vegaʹs § 1983 retaliation claim against 

Artiles on the ground that no such claim was available under § 1983.   

C.    Pleading of Discrimination Claims 

             The district courtʹs decision raises the following issues with respect 

to the pleading of the discrimination claims: (1) the applicability of McDonnell 




                                        ‐ 19 ‐ 
Douglas at the pleading stage; (2) the pleading standards for discrimination 

claims; and (3) the application of the proper pleading standards in this case. 

      1.     The Applicability of McDonnell Douglas  

             In 1973, the Supreme Court adopted a three‐stage, burden‐shifting 

framework for analyzing employment discrimination cases under Title VII where 

a plaintiff alleges disparate treatment but does not have direct evidence of 

discrimination.  McDonnell Douglas, 411 U.S. 792.  Under the test, a plaintiff must 

first establish a prima facie case of discrimination by showing that: ʺ(1) she is a 

member of a protected class; (2) she is qualified for her position; (3) she suffered 

an adverse employment action; and (4) the circumstances give rise to an 

inference of discrimination.ʺ  Weinstock v. Columbia Univ., 224 F.3d 33, 42 (2d Cir. 

2000) (citing McDonnell Douglas, 411 U.S. at 802).  Once a plaintiff has established 

a prima facie case, a presumption arises that more likely than not the adverse 

conduct was based on the consideration of impermissible factors.  Texas Depʹt of 

Cmty. Affairs v. Burdine, 450 U.S. 248, 253‐54 (1981).  The burden then shifts to the 

employer to ʺarticulate some legitimate, nondiscriminatory reasonʺ for the 

disparate treatment.  McDonnell Douglas, 411 U.S. at 802.  If the employer 

articulates such a reason for its actions, the burden shifts back to the plaintiff to 




                                         ‐ 20 ‐ 
prove that the employerʹs reason ʺwas in fact pretextʺ for discrimination.  Id. at 

804; see Graham v. Long Island R.R., 230 F.3d 34, 38 (2d Cir. 2000) (ʺIf such a reason 

is proffered, the burden shifts back to the plaintiff to prove that discrimination 

was the real reason for the employment action.ʺ).

             In 2002, the Supreme Court held in Swierkiewicz v. Sorema N.A. that 

ʺan employment discrimination plaintiff need not plead a prima facie case of 

discriminationʺ at the motion to dismiss stage.  534 U.S. 506, 515 (2002).  The 

Court ruled that the ʺprima facie caseʺ requirement of McDonnell Douglas applied 

only at the summary judgment phase because it ʺis an evidentiary standard, not 

a pleading requirement.ʺ  Id. at 510.  As the Court explained, ʺunder a notice 

pleading system, it is not appropriate to require a plaintiff to plead facts 

establishing a prima facie case because the McDonnell Douglas framework does 

not apply in every employment discrimination case.ʺ  Id. at 511.  ʺMoreover, the 

precise requirements of a prima facie case can vary depending on the context and 

were ʹnever intended to be rigid, mechanized, or ritualistic.ʹʺ  Id. at 512 (quoting 

Furnco Constr. Corp. v. Waters, 438 U.S. 567, 577 (1978)).

             In Swierkiewicz, the Court relied in part on the long‐used minimal 

pleading standard adopted in Conley v. Gibson, 355 U.S. 41 (1957).  See 




                                         ‐ 21 ‐ 
Swierkiewicz, 534 U.S. at 512‐14.  In Iqbal and Twombly, however, the Court 

abandoned Conleyʹs ʺno set of factsʺ test and adopted instead a plausibility 

standard of pleading.  Ashcroft v. Iqbal, 556 U.S. 662, 669‐70 (2009); Twombly, 550 

U.S. at 562‐63.  As a consequence, a question arose as to the continued viability of 

Swierkiewicz.  See, e.g., Brown v. Daikin Am. Inc., 756 F.3d 219, 228 & n.10 (2d Cir. 

2014) (noting suggestion that question was not ʺentirely settledʺ and declining to 

decide whether, after Twombly, Title VII plaintiff was required to plead facts 

sufficient to establish prima facie case under McDonnell Douglas); Fowler v. UPMC 

Shadyside, 578 F.3d 203, 211 (3d Cir. 2009) (questioning continued vitality of 

Swierkiewicz).   

              In EEOC v. Port Authority of New York & New Jersey, we answered the 

question in a different context.  768 F.3d 247 (2d Cir. 2014).  We held as follows: 

              [U]ncertainty lingered as to whether Twombly and Iqbal 
              overruled Swierkiewicz entirely, or whether Swierkiewicz 
              survives only to the extent that it bars the application of a 
              pleading standard to discrimination claims that is heightened 
              beyond Twomblyʹs and Iqbalʹs demand for facial plausibility.  
              We reject the first proposition.  Twomblyʹs endorsement of 
              Swierkiewicz mandates, at a minimum, that Swierkiewiczʹs 
              rejection of a heightened pleading standard in discrimination 
              cases remains valid.  

                   . . . [W]e conclude that, while a discrimination 
              complaint need not allege facts establishing each element of a 
              prima facie case of discrimination to survive a motion to 


                                         ‐ 22 ‐ 
              dismiss, see Swierkiewicz, 534 U.S. at 510 (noting that the prima 
              facie case requirement is an evidentiary standard), it must at a 
              minimum assert nonconclusory factual matter sufficient to 
              ʺʹnudge[ ] [its] claimsʹ . . . ʹacross the line from conceivable to 
              plausibleʹʺ to proceed, Iqbal, 556 U.S. at 680 (quoting Twombly, 
              550 U.S. at 570). 

Id. at 254 (alterations in original) (citation omitted).  As we recently noted, EEOC 

v. Port Authority was an Equal Pay Act case and not a Title VII case.  Littlejohn v. 

City of New York, No. 14‐1395‐cv, 2015 WL 4604250, at *6 n.7 (2d Cir. Aug. 3, 

2015).  Nonetheless, the language quoted above from EEOC v. Port Authority is 

broad, and if Swierkiewicz survives for Equal Pay Act cases it surely survives for 

Title VII cases.   

              More importantly, our decision in Littlejohn makes clear that a 

plaintiff is not required to plead a prima facie case under McDonnell Douglas, at 

least as the test was originally formulated, to defeat a motion to dismiss.  Rather, 

because ʺa temporary ʹpresumptionʹ of discriminatory motivationʺ is created 

under the first prong of the McDonnell Douglas analysis, a plaintiff ʺneed only 

give plausible support to a minimal inference of discriminatory motivation.ʺ  Id. 




                                          ‐ 23 ‐ 
at *4, 8 (referring ʺto the reduced requirements that arise under McDonnell 

Douglas in the initial phase of a Title VII litigationʺ).7   

               Accordingly, here, the district court erred when it granted 

Defendantsʹ motion for judgment on the pleadings on the grounds that Vega had 

ʺnot established a prima facie case of discrimination.ʺ  Vega, 2014 WL 2157536, at 

*6.  At the pleadings stage of the litigation, Vega was not required to plead a 

prima facie case of discrimination as contemplated by the McDonnell Douglas 

framework.  See Littlejohn, 2015 WL 4604250, at *8 (referring to ʺthe reduced 

prima facie requirements that arise under McDonnell Douglas in the initial phase 

of a litigationʺ).  We hold that the district court held Vega to the wrong pleading 

standards.8   



       7         The district courtʹs decision was filed before our ruling in EEOC v. Port Authority, 
and, of course, before our ruling in Littlejohn.  Nonetheless, the district court did not discuss 
Swierkiewicz or acknowledge that there was a question as to its continued vitality.  On appeal, 
Defendants continue to argue that the district court was correct in requiring Vega to plead a 
prima facie case, still suggesting that Swierkiewicz has been ʺdiscreditedʺ in this respect.  To be 
clear, we do not hold that a plaintiff in a Title VII case may not rely on the McDonnell Douglas 
formulation in pleading a claim of discrimination; we simply hold that a plaintiff is not required 
to do so.  See, e.g., Rodriguez‐Reyes v. Molina‐Rodriguez, 711 F.3d 49, 54 (1st Cir. 2013) (ʺ[T]he 
elements of a prima facie case may be used as a prism to shed light upon the plausibility of the 
claim.ʺ). 
 
        8        To compound the problem, the district court held that Vega had to 
ʺdemonstrate[]ʺ an adverse employment action and that he had to ʺestablish[]ʺ a prima facie case 
of discrimination.  Vega, 2014 WL 2157536, at *6.  Of course, at the pleading stage, Vega was not 
required to ʺdemonstrateʺ or ʺestablishʺ discrimination; he was required only to plead a claim 



                                                ‐ 24 ‐ 
       2.      Pleading Standards for Discrimination Claims 

               We turn to the question of what a plaintiff must plead in an 

employment discrimination case to state a claim upon which relief may be 

granted. 

               a.      Title VII 

               In Littlejohn, we held that at the pleadings stage of an employment 

discrimination case, a plaintiff has a ʺminimal burdenʺ of alleging facts 

ʺsuggesting an inference of discriminatory motivation.ʺ  2015 WL 4604250, at *7.  

While we made clear that Iqbal applies to employment discrimination cases, we 

also clarified that Iqbalʹs plausibility requirement ʺdoes not affect the benefit to 

plaintiffs pronounced in the McDonnell Douglas quartet.ʺ  Id.  We ruled 

nonetheless that the facts alleged in the complaint must provide ʺat least minimal 

support for the proposition that the employer was motivated by discriminatory 

intent.ʺ  Id. at *8.  The question remains what a plaintiff must allege to meet this 

minimal burden. 

               The starting point is the statute.  See Iqbal, 556 U.S. at 675 (ʺ[W]e 

begin by taking note of the elements a plaintiff must plead to state a claim . . . .ʺ).  


upon which relief could be granted.  See, e.g., Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 
237 (2d Cir. 2007).  



                                                ‐ 25 ‐ 
Title VII makes it unlawful for an employer ʺto fail or refuse to hire or to 

discharge any individual, or otherwise to discriminate against any individual 

with respect to his compensation, terms, conditions, or privileges of 

employment, because of such individualʹs race, color, religion, sex, or national 

origin.ʺ  42 U.S.C. § 2000e‐2(a)(1).  Title VII thus requires a plaintiff asserting a 

discrimination claim to allege two elements: (1) the employer discriminated 

against him (2) because of his race, color, religion, sex, or national origin.  Id.   

             As to the first element, an employer discriminates against a plaintiff 

by taking an adverse employment action against him.  ʺA plaintiff sustains an 

adverse employment action if he or she endures a materially adverse change in 

the terms and conditions of employment.ʺ  Galabya v. N.Y.C. Bd. of Educ., 202 F.3d 

636, 640 (2d Cir. 2000) (internal quotation marks omitted).  ʺAn adverse 

employment action is one which is more disruptive than a mere inconvenience or 

an alteration of job responsibilities.ʺ  Terry v. Ashcroft, 336 F.3d 128, 138 (2d Cir. 

2003) (internal quotation marks omitted).  ʺExamples of materially adverse 

changes include termination of employment, a demotion evidenced by a 

decrease in wage or salary, a less distinguished title, a material loss of benefits, 

significantly diminished material responsibilities, or other indices unique to a 




                                          ‐ 26 ‐ 
particular situation.ʺ  Id. (alteration omitted) (internal quotation marks omitted).  

We have held that the assignment of ʺa disproportionately heavy workloadʺ can 

constitute an adverse employment action.  Feingold, 366 F.3d at 152‐53. 

             As to the second element, an action is ʺbecause ofʺ a plaintiffʹs race, 

color, religion, sex, or national origin where it was a ʺsubstantialʺ or ʺmotivatingʺ 

factor contributing to the employerʹs decision to take the action.  See Price 

Waterhouse v. Hopkins, 490 U.S. 228, 249 (1989) (plurality opinion), superseded on 

other grounds by statute, Civil Rights Act of 1991, Pub. L. No. 102‐166, 105 Stat. 

1071; Desert Palace, Inc. v. Costa, 539 U.S. 90, 101 (2003) (ʺ[A] plaintiff need only 

present sufficient evidence for a reasonable jury to conclude, by a preponderance 

of the evidence, that ʹrace, color, religion, sex, or national origin was a motivating 

factor for any employment practice.ʹʺ (emphasis added) (quoting 42 U.S.C. 

§ 2000e‐2(m)).  While the Supreme Court has held that a plaintiff alleging age 

discrimination under the Age Discrimination in Employment Act must allege 

ʺthat age was the ʹbut‐forʹ cause of the employerʹs adverse action,ʺ Gross v. FBL 

Fin. Servs., Inc., 557 U.S. 167, 177 (2009), the ʺmotivating factorʺ standard still 

applies to discrimination claims based on race, color, religion, sex, or national 

origin, see Leibowitz v. Cornell Univ., 584 F.3d 487, 498 n.2 (2d Cir. 2009) (ʺTitle VII, 




                                          ‐ 27 ‐ 
on the other hand, does authorize a ʹmixed motiveʹ discrimination claim.ʺ).  

Hence, a plaintiff in a Title VII case need not allege ʺbut‐forʺ causation. 

             Under Iqbal and Twombly, then, in an employment discrimination 

case, a plaintiff must plausibly allege that (1) the employer took adverse action 

against him and (2) his race, color, religion, sex, or national origin was a 

motivating factor in the employment decision.  

             The question remains as to what ʺplausibilityʺ means in the context 

of employment discrimination claims.  Several considerations guide the inquiry. 

             First, as the Supreme Court explained in Iqbal, a plaintiff must plead 

ʺfactual content that allows the court to draw the reasonable inference that the 

defendant is liable for the misconduct alleged.ʺ  556 U.S. at 678.  While ʺdetailed 

factual allegationsʺ are not required, ʺa formulaic recitation of the elements of a 

cause of action will not do.ʺ  Twombly, 550 U.S. at 555.  At the same time, the 

court must assume the factual allegations in the complaint to be true, ʺeven if 

[they are] doubtful in fact,ʺ id., and a complaint may not be dismissed ʺbased on 

a judgeʹs disbelief of a complaintʹs factual allegations,ʺ Neitzke v.  Williams, 490 

U.S. 319, 327 (1989); see also Iqbal, 556 U.S. at 679 (ʺWhen there are well‐pleaded 

factual allegations, a court should assume their veracity . . . .ʺ).   




                                          ‐ 28 ‐ 
               Second, in making the plausibility determination, the court is to 

ʺdraw on its judicial experience and common sense.ʺ  Iqbal, 556 U.S. at 679.  Of 

course, the court must proceed at all times in a fair and deliberative fashion, alert 

to any unconscious bias that could affect decisionmaking.9  In making the 

plausibility determination, the court must be mindful of the ʺelusiveʺ nature of 

intentional discrimination.  See Burdine, 450 U.S. at 255 n.8.  As we have 

recognized, ʺclever men may easily conceal their motivations.ʺ  Robinson v. 12 

Lofts Realty, Inc., 610 F.2d 1032, 1043 (2d Cir. 1979) (internal quotation marks 

omitted).  Because discrimination claims implicate an employerʹs usually 

unstated intent and state of mind, see Meiri v. Dacon, 759 F.2d 989, 998 (2d Cir. 

1985), rarely is there ʺdirect, smoking gun, evidence of discrimination,ʺ Richards 

v. N.Y.C. Bd. of Educ., 668 F. Supp. 259, 265 (S.D.N.Y. 1987), affʹd, 842 F.2d 1288 

(2d Cir. 1988).  Instead, plaintiffs usually must rely on ʺbits and piecesʺ of 

information to support an inference of discrimination, i.e., a ʺmosaicʺ of 

intentional discrimination.  Gallagher v. Delaney, 139 F.3d 338, 342 (2d Cir. 1998), 

abrogated in part on other grounds by Burlington Indus., Inc. v. Ellerth, 524 U.S. 742 

(1988).  Again, as we made clear in Littlejohn, at the initial stage of a litigation, the 


        
      9       In the case at hand, we do not question the district courtʹs fairness in 
approaching its work. 



                                               ‐ 29 ‐ 
plaintiffʹs burden is ʺminimalʺ ‐‐ he need only plausibly allege facts that provide 

ʺat least minimal support for the proposition that the employer was motivated by 

discriminatory intent.ʺ  2015 WL 4604250, at *8.   

             Finally, courts must remember that ʺ[t]he plausibility standard is not 

akin to a ʹprobability requirement.ʹʺ  Iqbal, 556 U.S. at 678; accord Twombly, 550 

U.S. at 556 (ʺAsking for plausible grounds to infer an agreement does not impose 

a probability requirement at the pleading stage . . . .ʺ); Littlejohn, 2015 WL 

4604250, at *7.  On a motion to dismiss, the question is not whether a plaintiff is 

likely to prevail, but whether the well‐pleaded factual allegations plausibly give 

rise to an inference of unlawful discrimination, i.e., whether plaintiffs allege 

enough to ʺnudge[] their claims across the line from conceivable to plausible.ʺ  

Twombly, 550 U.S. at 570; see Iqbal, 556 U.S. at 678‐80.   

             Accordingly, to defeat a motion to dismiss or a motion for judgment 

on the pleadings in a Title VII discrimination case, a plaintiff must plausibly 

allege that (1) the employer took adverse action against him, and (2) his race, 

color, religion, sex, or national origin was a motivating factor in the employment 

decision.  As we have long recognized, the ʺʹultimate issueʹ in an employment 

discrimination case is whether the plaintiff has met her burden of proving that 




                                          ‐ 30 ‐ 
the adverse employment decision was motivated at least in part by an 

ʹimpermissible reason,ʹ i.e., a discriminatory reason.ʺ  Stratton v. Depʹt for the 

Aging for City of N.Y., 132 F.3d 869, 878 (2d Cir. 1997) (quoting Fields v. N.Y. State 

Office of Mental Retardation & Developmental Disabilities, 115 F.3d 116, 119 (2d Cir. 

1997)).  A plaintiff can meet that burden through direct evidence of intent to 

discriminate, see, e.g., Stratton, 132 F.3d at 878 & n.4, or by indirectly showing 

circumstances giving rise to an inference of discrimination, see, e.g., Tolbert v. 

Smith, 790 F.3d 427, 436‐37 (2d Cir. 2015).  A plaintiff may prove discrimination 

indirectly either by meeting the requirements of McDonnell Douglas and showing 

that the employerʹs stated reason for its employment action was pretext to cover‐

up discrimination, see, e.g., Fisher v. Vassar Coll., 114 F.3d 1332, 1334 (2d Cir. 1997) 

(en banc), cert. denied, 522 U.S. 1075 (1998), or by otherwise creating a ʺmosaicʺ of 

intentional discrimination by identifying ʺbits and pieces of evidenceʺ that 

together give rise to an inference of discrimination, Gallagher, 139 F.3d at 342.  At 

the pleadings stage, then, a plaintiff must allege that the employer took adverse 

action against her at least in part for a discriminatory reason, and she may do so 

by alleging facts that directly show discrimination or facts that indirectly show 

discrimination by giving rise to a plausible inference of discrimination.  See 




                                          ‐ 31 ‐ 
Littlejohn, 2015 WL 4604250, at *7 (requiring facts ʺsuggesting an inference of 

discriminatory motivationʺ). 

             b.     Section 1983 

             The Fourteenth Amendment provides public employees with the 

right to be ʺfree from discrimination.ʺ  Demoret v. Zegarelli, 451 F.3d 140, 149 (2d 

Cir. 2006).  Consequently, public employees aggrieved by discrimination in the 

terms of their employment may bring suit under 42 U.S.C. § 1983 against any 

responsible persons acting under color of state law.  Back v. Hastings on Hudson 

Union Free Sch. Dist., 365 F.3d 107, 122‐23 (2d Cir. 2004).  To state a claim under 

§ 1983, a plaintiff must allege two elements: (1) ʺthe violation of a right secured 

by the Constitution and laws of the United States,ʺ and (2) ʺthe alleged 

deprivation was committed by a person acting under color of state law.ʺ  

Feingold, 366 F.3d at 159 (quoting West v. Atkins, 487 U.S. 42, 48 (1988)) (internal 

quotation marks omitted).  A state employee acting in his official capacity is 

acting ʺunder color of state law.ʺ  Id.   

             Once the color of law requirement is met, a plaintiffʹs ʺequal 

protection claim parallels his Title VII claim,ʺ except that a § 1983 claim, unlike a 

Title VII claim, can be brought against an individual.  Id.  Thus, for a § 1983 




                                             ‐ 32 ‐ 
discrimination claim to survive a motion for judgment on the pleadings or a 

motion to dismiss, a plaintiff must plausibly allege a claim under the same 

standards applicable to a Title VII claim ‐‐ and that the adverse action was taken 

by someone acting ʺunder color of state law.ʺ   

      3.     Application  

             We conclude that Vega pleaded a plausible discrimination claim 

under Title VII and § 1983, based on his allegation that the District assigned him 

classes with higher numbers of Spanish‐speaking students and, in doing so, 

assigned him a disproportionate workload.  None of Vegaʹs other claims 

plausibly state a claim on their own, but they help create context for his 

discrimination claim. 

             Vega has plausibly alleged that his assignment to classes with 

increased numbers of Spanish‐speaking students was an ʺadverse employment 

actionʺ taken ʺbecause ofʺ his Hispanic ethnicity.  First, Vega alleges that he was 

forced to spend disproportionately more time preparing for his classes and 

therefore experienced a material increase in his responsibilities without 

additional compensation.  He contends that these assignments required him to 

do ʺtwice as much workʺ and that he was assigned class preparations on a basis 




                                        ‐ 33 ‐ 
that exceed ʺDistrict policy.ʺ  App. at 11.  We have previously held that the 

assignment of ʺan excessive workloadʺ as a result of ʺdiscriminatory intent,ʺ 

Feingold, 366 F.3d at 153, can be an adverse employment action because it is 

ʺmore disruptive than a mere inconvenience or an alteration of job 

responsibilities,ʺ Terry, 336 F.3d at 138 (internal quotation marks omitted).  Vega 

has thus plausibly alleged an adverse employment action. 

             Second, Vega has also plausibly alleged that the adverse action was 

taken ʺbecause ofʺ his Hispanic ethnicity, that is, that his Hispanic ethnicity was 

a motivating factor in the employment decisions.  He contends that he was 

assigned a large percentage of Spanish‐speaking students because he is Hispanic 

and bilingual, while his similarly‐situated co‐workers were not assigned 

additional work.  Vegaʹs other allegations of discrimination, even if they do not 

independently constitute adverse employment actions, provide ʺrelevant 

background evidenceʺ by shedding light on Defendantʹs motivation and thus 

bolster his claim that Defendants treated him differently because of his ethnicity.  

See Natʹl R.R. Passenger Corp., 536 U.S. at 112 (quoting United Air Lines, Inc. v. 

Evans, 431 U.S. 553, 558 (1977)) (internal quotation marks omitted); Washington v. 

Davis, 426 U.S. 229, 242 (1976) (holding that ʺan invidious discriminatory purpose 




                                         ‐ 34 ‐ 
may often be inferred from the totality of the relevant factsʺ).10  For example, the 

District placed a ʺUniversity of Puerto Ricoʺ banner outside his classroom and 

attempted to transfer him to a Hispanic principalʹs school.  These actions are 

plausibly connected to Vegaʹs Hispanic background and therefore provide a 

contextual basis for inferring discrimination.  Vega has thus plausibly alleged 

that his Hispanic background was a ʺmotivating factorʺ contributing to his being 

assigned extra work.  See Raniola v. Bratton, 243 F.3d 610, 628 (2d Cir. 2001). 

                The District may contend that Vega was assigned a disproportionate 

number of Spanish‐speaking students solely because of his language ability, and 

not because of his Hispanic background, but these competing explanations are 

better evaluated at the summary judgment stage or beyond, and not on a motion 

for judgment on the pleadings.  See, e.g., Brown, 756 F.3d at 230 (ʺThat there may 

be other explanations for [a defendantʹs] employment decisions does not render 

[a plaintiffʹs] allegations of discrimination inadequate as a matter of law.ʺ). 




        10      Some of these actions could also be relevant to a hostile environment claim, as 
Title VIIʹs prohibition on discrimination covers more than ʺeconomicʺ or ʺtangible 
discriminationʺ and more than the ʺterms and conditionsʺ of employment in the ʺnarrow 
contractual sense.ʺ  Natʹl R.R. Passenger Corp., 536 U.S. at 115‐16 (quoting Harris v. Forklift Sys., 
Inc., 510 U.S. 17, 21 (1993), and Faragher v. Boca Raton, 524 U.S. 775, 786 (1998)) (internal 
quotation marks omitted).  But no such claim has been asserted in this case.   



                                                 ‐ 35 ‐ 
              Finally, the parties do not dispute that Defendantsʹ actions are 

ʺunder color of state lawʺ as Davidson and Artiles are employees of a public 

school.  The Complaint alleges that Davidson and Artiles ʺacting under color of 

state law . . . violated his constitutional rights.ʺ  App. at 19.  Because the 

Complaint also alleges that Davidson and Artiles each had ʺinput into personnel 

decisions at [the High School] including hiring, firing, evaluations and discipline 

of employees,ʺ id. at 9‐10, Vega has plausibly alleged state action for the purposes 

of § 1983. 

              Accordingly, the Complaint plausibly pleads under both Title VII 

and § 1983 that Defendants discriminated against Vega by assigning him, on or 

after the time‐bar dates, to classes that required additional preparation because 

they had large numbers of Spanish‐speaking students. 

              Vegaʹs other allegations of discrimination do not plausibly state a 

claim for relief under Title VII or § 1983.  He complains that he was unable to use 

his regular classroom for his first period class in October 2010 and therefore had 

to teach in an ʺexcessively noisyʺ media center; he was assigned a classroom with 

a ʺUniversity of Puerto Ricoʺ banner above the door; he was unable to access a 

school computer in October 2011 because his password had been de‐activated; 




                                          ‐ 36 ‐ 
and the District twice unsuccessfully attempted to transfer him out of the High 

School.  These actions did not, however, ʺmaterially . . . change . . . the terms and 

conditions of employment.ʺ  Galabya, 202 F.3d at 640 (internal quotation marks 

omitted).  Rather, these were mere inconveniences or annoyances that did not 

alter Vegaʹs employment in a materially adverse way.  See Terry, 336 F.3d at 138.   

               Accordingly, while the district court applied the incorrect pleading 

standard, it did not err in dismissing Vegaʹs claims of discrimination, except with 

respect to the disproportionate workload claim.   

D.       Pleading of Retaliation Claims 

               We consider the applicable pleading standards for a retaliation 

claim, and then we apply the pleading standards to the retaliation claims in this 

case. 

         1.    Applicable Pleading Standards for Retaliation Claims 

               a.    Title VII 

               Title VII provides that ʺ[i]t shall be an unlawful employment 

practice for an employer to discriminate against any of his employees . . . because 

he has opposed any practice made an unlawful employment practice by this 

subchapter, or because he has made a charge, testified, assisted, or participated 




                                           ‐ 37 ‐ 
in any manner in an investigation, proceeding, or hearing under this 

subchapter.ʺ  42 U.S.C. § 2000e‐3(a).  Thus, for a retaliation claim to survive a 

motion for judgment on the pleadings or a motion to dismiss, the plaintiff must 

plausibly allege that: (1) defendants discriminated ‐‐ or took an adverse 

employment action ‐‐ against him, (2) ʺbecauseʺ he has opposed any unlawful 

employment practice.  Id. 

             The Supreme Court has held that in the context of a Title VII 

retaliation claim, an adverse employment action is any action that ʺcould well 

dissuade a reasonable worker from making or supporting a charge of 

discrimination.ʺ  Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 57 (2006).  

This definition covers a broader range of conduct than does the adverse‐action 

standard for claims of discrimination under Title VII: ʺ[T]he antiretaliation 

provision, unlike the substantive [discrimination] provision, is not limited to 

discriminatory actions that affect the terms and conditions of employment.ʺ  Id. 

at 64.  As the Court cautioned: 

             Context matters.  The real social impact of workplace behavior 
             often depends on a constellation of surrounding circumstances, 
             expectations, and relationships which are not fully captured by 
             a simple recitation of the words used or the physical acts 
             performed.  A schedule change in an employee’s work 
             schedule may make little difference to many workers, but may 



                                         ‐ 38 ‐ 
             matter enormously to a young mother with school‐age 
             children.  A supervisorʹs refusal to invite an employee to lunch 
             is normally trivial, a nonactionable petty slight.  But to retaliate 
             by excluding an employee from a weekly training lunch that 
             contributes significantly to the employeeʹs professional 
             advancement might well deter a reasonable employee from 
             complaining about discrimination. 

Id. at 69 (citations omitted) (internal quotation marks omitted); see also Kessler v. 

Westchester Cty. Depʹt of Soc. Servs., 461 F.3d 199, 207‐09 (2d Cir. 2006) (quoting 

White, 548 U.S. at 62‐71). 

             As for causation, a plaintiff must plausibly plead a connection 

between the act and his engagement in protected activity.  See 42 U.S.C. § 2000e‐

3(a).  A retaliatory purpose can be shown indirectly by timing: protected activity 

followed closely in time by adverse employment action.  See Cifra v. Gen. Elec. 

Co., 252 F.3d 205, 217 (2d Cir. 2001) (ʺThe causal connection needed for proof of a 

retaliation claim can be established indirectly by showing that the protected 

activity was closely followed in time by the adverse action.ʺ (internal quotation 

marks omitted)); accord Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 110 (2d Cir. 

2010) (ʺThough this Court has not drawn a bright line defining, for the purposes 

of a prima facie case, the outer limits beyond which a temporal relationship is too 

attenuated to establish causation, we have previously held that five months is 

not too long to find the causal relationship.ʺ).   


                                         ‐ 39 ‐ 
             Unlike Title VII discrimination claims, however, for an adverse 

retaliatory action to be ʺbecauseʺ a plaintiff made a charge, the plaintiff must 

plausibly allege that the retaliation was a ʺbut‐forʺ cause of the employerʹs 

adverse action.  See Univ. of Tex. Sw. Med. Ctr. v. Nassar, 133 S. Ct. 2517, 2533 

(2013).  It is not enough that retaliation was a ʺsubstantialʺ or ʺmotivatingʺ factor 

in the employerʹs decision.  See id.  ʺʹ[B]ut‐forʹ causation does not[, however,] 

require proof that retaliation was the only cause of the employerʹs action, but 

only that the adverse action would not have occurred in the absence of the 

retaliatory motive.ʺ  Zann Kwan v. Andalex Grp. LLC, 737 F.3d 834, 846 (2d Cir. 

2013).  Further, ʺthe but‐for causation standard does not alter the plaintiffʹs 

ability to demonstrate causation . . . through temporal proximity.ʺ  Id. at 845. 

             b.     Section 1983 

             As in discrimination claims, the elements of a retaliation claim based 

on an equal protection violation under § 1983 mirror those under Title VII.  

Accordingly, we hold that for a retaliation claim under § 1983 to survive a 

motion for judgment on the pleadings or a motion to dismiss, the plaintiff must 

plausibly allege that: (1) defendants acted under the color of state law, (2) 




                                         ‐ 40 ‐ 
defendants took adverse employment action against him, (3) because he 

complained of or otherwise opposed discrimination.   

      2.     Application  

             We conclude that Vega has adequately pleaded retaliation claims 

under Title VII based on his assignment of notoriously absent students, his 

temporary paycheck reduction, and the Districtʹs failure to notify him of a 

curriculum change, and under Title VII and § 1983 based on his negative 

performance review.   

             As a threshold matter, we note that the district court erred in 

concluding that, for a retaliation claim, a plaintiff needs to demonstrate a 

connection between the alleged retaliatory acts and his ethnicity.  See Vega, 2014 

WL 2157536, at *9 (ʺMoreover, plaintiffʹs retaliation claims suffer from the same 

deficiencies as his Title VII claims, i.e., the lack of a connection between the 

alleged retaliatory acts and his ethnicity.ʺ).  Retaliation occurs when an employer 

takes action against an employee not because of his ethnicity, but because he 

engaged in protected activity ‐‐ complaining about or otherwise opposing 

discrimination. 




                                         ‐ 41 ‐ 
             Here, Vega alleges that after he engaged in protected activity by 

filing a charge of discrimination with the EEOC in August 2011, he was assigned 

more students with excessive absenteeism records (jumping from 20% to 75%), 

his salary was temporarily reduced, he was not notified that the curriculum for 

one of his classes was changed, and he received a negative performance 

evaluation.  Each of these allegations plausibly states a claim of retaliation. 

             First, each of these actions ʺcould well dissuade a reasonable worker 

from making or supporting a charge of discrimination.ʺ  White, 548 U.S. at 57 

(emphasis added).  The assignment of a substantially higher number of 

chronically absent students could very well have adversely impacted Vega, both 

by making his teaching assignments more difficult and by making it more 

difficult for him to achieve good results.  Likewise, the wrongful deduction of 

$738.92 from his paycheck for sick leave, the failure of the District to correct the 

error in full, and the failure of the District to correct the error even in part for six 

months surely could have had an adverse impact on Vega.  See id.  Similarly, 

failing to notify Vega of a curriculum change could have adversely affected him 

by, for example, making him appear unprepared or ineffective both to his 




                                          ‐ 42 ‐ 
students and for his up‐coming teacher evaluation, as he would have been 

preparing for and teaching the wrong curriculum.   

             Viewed in the context of his other allegations, it was plausible that 

the Districtʹs failure to notify Vega of the curriculum change was part of their 

pattern of discrimination and retaliation designed to make Vega look bad.  

Finally, of course, a poor performance evaluation could very well deter a 

reasonable worker from complaining.  See, e.g., Krinsky v. Abrams, No. 01‐CV‐

5052 (SLT)(LB), 2007 WL 1541369, at *11 (E.D.N.Y. May 25, 2007) (ʺ[A] negative 

evaluation, or the threat of a negative evaluation, while not an adverse 

employment action that affects terms and conditions of employment, might 

dissuade a reasonable worker from making or supporting a charge of 

discrimination.ʺ (alteration omitted) (quoting White, 548 U.S. at 68) (internal 

quotation marks omitted)).   

             Second, each of these actions closely followed protected activity by 

Vega.  His assignment of classes ʺfor the 2011/2012 school year,ʺ App. at 16, must 

have been made shortly before the start of the school year ‐‐ shortly after he filed 

his initial charge with the EEOC on August 8, 2011.  Similarly, the District 

changed the curriculum for his class in November of 2011, within three months 




                                        ‐ 43 ‐ 
of his initial filing with the EEOC.  The District made the erroneous sick leave 

deduction from Vegaʹs pay check on March 2, 2012, just two months after Vega 

filed an addendum to his EEOC complaint on January 4, 2012, providing greater 

detail about his previous claims and adding new allegations of discrimination 

and retaliation.  Vega received his poor teacher evaluation (from Artiles)11 in 

February 2013, approximately two months after he filed his pro se complaint in 

the action below, on December 12, 2012.  According to Vega, this was his first 

negative evaluation in sixteen years of teaching at the High School.  Hence, the 

Complaint plausibly alleges a temporal proximity for each of these actions.    

               Some of these actions, considered individually, might not amount to 

much.  Taken together, however, they plausibly paint a mosaic of retaliation and 

an intent to punish Vega for complaining of discrimination. 

                                        CONCLUSION 

               We conclude that the district court erred in granting Defendantsʹ 

motion for judgment on the pleadings in full and dismissing the Complaint in its 

entirety.  For the reasons stated above, we VACATE and REMAND for further 

proceedings consistent with this opinion.   

        11      The Complaint alleges, ʺ[t]his negative evaluation clearly shows Artilesʹ bad faith 
intent to directly cause [Vega] harm and to violate his constitutional rights under the Equal 
Protection Clause.ʺ  App. at 18.   



                                               ‐ 44 ‐